Name: 88/73/EEC: Commission Decision of 22 December 1987 on the quantities of sheepmeat and goatmeat that may be imported in 1988 into certain sensitive marketing zones from certain non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  cooperation policy;  animal product
 Date Published: 1988-02-06

 Avis juridique important|31988D007388/73/EEC: Commission Decision of 22 December 1987 on the quantities of sheepmeat and goatmeat that may be imported in 1988 into certain sensitive marketing zones from certain non-member countries Official Journal L 034 , 06/02/1988 P. 0051 - 0052*****COMMISSION DECISION of 22 December 1987 on the quantities of sheepmeat and goatmeat that may be imported in 1988 into certain sensitive marketing zones from certain non-member countries (88/73/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 794/87 (2), Having regard to Council Regulation (EEC) No 2641/80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (3), and in particular Article 1 (2) thereof, Whereas certain non-member countries which have concluded voluntary restraint agreements with the European Economic Community have undertaken to limit their exports of sheepmeat and goatmeat to sensitive marketing zones to the traditional quantities or the quantities towards which the traditional trade flows have tended; whereas, under the provisions of the third indent of Article 1 (1) of Regulation (EEC) No 2641/80, the issuing of import licences for the products in question is suspended when agreed import quantities into these zones are exceeded; whereas the quantities that may be imported into these zones for 1988 should therefore be specified and importers should be informed of the time from which licences will no longer be granted; Whereas quantities have already been agreed, by exchange of letter, with Austria (4), Iceland (4), Czechoslovakia (4), Yugoslavia (4), New Zealand (5), Romania (6), Uruguay up to 31 March 1988 (7), and the German Democratic Republic (8); Whereas for Bulgaria, Hungary and Poland the quantities must be fixed each year in the framework of consultation; Whereas the Australian authorities have undertaken to limit exports to the French and Irish markets to the traditional quantities; whereas, given the present situation and in order not to interrupt import flows, a quantity should be fixed unilaterally for Ireland on the basis of these traditional quantities; Whereas discussions are taking place with Argentina regarding arrangements for the French and Irish markets; whereas, however, a quantity has not yet been agreed; whereas in view of the present situation and in order not to interrupt trade flows, a provisional quantity should be fixed autonomously; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS DECISION: Article 1 The competent authorities of France shall issue, up to the quantities listed in the Annex hereto, import licences for 1988 for sheepmeat and goatmeat falling within subheading 0104 10 90, 0104 20 90 and heading No 0204 of the combined nomenclature, imported from the non-member countries listed in the Annex into France. Article 2 Ireland shall not issue any import licences for the products referred to in Article 1. Article 3 The licences referred to in this Decision shall be issued only in France and Ireland, respectively. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 183, 16. 7. 1980, p. 1. (2) OJ No L 79, 21. 3. 1987, p. 3. (3) OJ No L 275, 18. 10. 1980, p. 2. (4) OJ No L 154, 9. 6. 1984, p. 36. (5) OJ No L 187, 14. 7. 1984, p. 75. (6) OJ No L 96, 3. 4. 1985, p. 30. (7) OJ No L 155, 10. 6. 1986, p. 11. (8) OJ No L 309, 31. 10. 1987, p. 107. ANNEX Quantities referred to in Article I (tonnes) 1.2 // // // // Carcase weight equivalent // // // Argentine (1) // 1 100 // Australia // 733 // Austria // 0 // Bulgaria // 360 // Hungary // 975 // Iceland // 0 // New Zealand // 5 125 // Poland // 1 150 // Romania // 144 // Czechoslovakia // 0 // Uruguay (2) // 0 // Yugoslavia // 50 // German Democratic Republic // 0 // // // (1) Quantity fixed autonomously. (2) Up to 31 March 1988.